          Case 1:18-cv-01125-LY Document 16 Filed 01/27/20 Page 1 of 1



                        1N THEUNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                                                             2020JAN27 PM tt:03
                                  AUSTIN DIVISION


 LYNN SUE INDIAN, MARY CREER,                                                                cVer
 JARE OUBRE, BRANDY HOLMES,
 ANGULIQUE GLAPION, LYNNE
 ROCK, JULIE TURRISI, AND TERESA
 ROBERTS, ON BEHALF OF
 THEMSELVES AND ON BEHALF OF
 ALL OTHERS SIMILARLY SITUATED,
                  PLAINTIFFS,

 V.                                                   CAUSE NO. A-18-CV-01 125-LY

 HUMANA INC.,
                       DEFENDANT

                                      FINAL JUDGMENT

       Before the court is the above-styled and numbered cause. On this date the court dismissed

with prejudice all claims alleged by Plaintiffs Lynn Sue Indian, Mary Creer, Jare Oubre, Brandy

Holmes, Angulique Glapion, Lynn Rock, Julie Turrisi, and Teresa Roberts, on behalf of themselves

and on behalf of all others similarly situated. As nothing remains for resolution in the cause, the

court renders the following Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       IT IS FURTHER ORDERED that the case is hereby CLOSED.

       SIGNED this                  day of January, 2020.




                                                 ITED STATES DISTRICT JUDGE
